Matter of Colon v Annucci (2017 NY Slip Op 08780)





Matter of Colon v Annucci


2017 NY Slip Op 08780


Decided on December 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 14, 2017

524775

[*1]In the Matter of MOISES COLON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: October 24, 2017

Before: Peters, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ.


Moises Colon, Napanoch, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Additionally, "petitioner is not entitled to be restored to the
status he enjoyed prior to the disciplinary determination" (Matter of Worth v Venettozzi, 152 AD3d 844, 845 [2017] [internal quotation marks and citation omitted]). In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Nanton v Annucci, 153 AD3d 976, 976 [2017]; Matter of Serrano v Smith, 152 AD3d 854, 854 [2017]). As the record reflects that petitioner paid a reduced filing fee of $15 and other expenses in the amount of $24.05, and he has requested a refund thereof, we grant such request for reimbursement of said amounts.
Peters, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $39.05.